      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 1 of 17 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


 ROBERT S. MARTIN, AS A TRUSTEE OF
 (i) THE MARTIN 2008-A INVESTMENT
 TRUST,
 (ii) AS A TRUSTEE OF THE MARTIN 2013-A
 INVESTMENT TRUST, (iii) AS A TRUSTEE
 OF THE RPM 2005 FAMILY TRUST, and (iv)                   Case No.
 AS A TRUSTEE OF THE RSM 1988 TRUST,

                      Plaintiff,

 v.

 ERIC BISCHOFF,

                      Defendant.



               COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Robert S. Martin (“Plaintiff”), as a Trustee of the Martin 2008-A

Investment Trust (the “Martin 2008 Trust”), as a Trustee of the Martin 2013-A

Investment Trust (the “Martin 2013 Trust”), as a Trustee of the RPM 2005 Family

Trust, and as a Trustee of the RSM 1988 Trust, by counsel and pursuant to Federal

Rule of Civil Procedure 57, brings this action for declaratory relief against Defendant,

Eric Bischoff (“Bischoff”), and requests a speedy hearing of this action. In support

thereof, Plaintiff alleges as follows:

                             NATURE OF THE ACTION

       This is an action for declaratory judgment brought by reason of wrongful threats

                                           1
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 2 of 17 PageID 2




and attempts by Bischoff to: (i) challenge certain long-consummated transfers of

shares in Boar’s Head Provisions Co., Inc. (“Boar’s Head”) to the RPM 2005 Family

Trust (of which Plaintiff is a Trustee); and (ii) appropriate those shares for himself.

      On or about October 4, 2019, in Sarasota County, Bischoff initiated an

arbitration proceeding against Plaintiff by serving a Notice of Arbitration and

Statement of Claim (the “Notice of Arbitration”). In the Notice of Arbitration,

Bischoff incorrectly alleged that Plaintiff breached a certain 1991 Boar’s Head

Shareholder’s Agreement and Irrevocable Trust (the “Shareholder’s Agreement”) by

transferring (between 2011 and 2016) 15.05% of the shares of Boar’s Head’s to the

RPM 2005 Family Trust, which Bischoff contends to be an “unauthorized recipient.”

      The Notice of Arbitration was withdrawn, without prejudice, in 2020, pursuant

to an agreement among the parties to, inter alia, toll the statute of limitations, but that

tolling agreement has now expired, and Bischoff has not retracted, and continues to

advance, his threat of renewed litigation seeking to challenge the share transfers to the

RPM 2005 Family Trust. Bischoff expressly agreed, in the tolling agreement, that this

declaratory judgment action may be filed upon expiration of the tolling agreement.

Bischoff’s threats and conduct have created needless uncertainty concerning

ownership interests in Boar’s Head and have impaired the ability of Plaintiff and his

son, Robert P. Martin, the beneficiary of the RPM 2005 Family Trust, to, inter alia,

manage their personal affairs.

       To eliminate this uncertainty regarding the ownership of the Boar’s Head shares

and put an end to Bischoff’s wrongful demands and persistent threats of legal action,
                                            2
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 3 of 17 PageID 3




Plaintiff seeks an adjudication of the rights of the parties in respect of the aforesaid

transfers of Boar’s Head shares and a declaration that the transfers to the RPM 2005

Family Trust were and are valid and that Bischoff has no legal or equitable basis to

challenge those transfers or appropriate the shares for himself.

                     JURISDICTION, PARTIES, AND VENUE

       1.     This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201,

for the purpose of determining the rights of the parties in connection with an actual

dispute and controversy concerning the Shareholder’s Agreement and the validity of

stock transfers made between 2011 and 2016 in accordance therewith.

       2.     Bischoff is a citizen of New York who resides at 1133 Park Avenue,

Apartment 16E, New York, NY 10128. Bischoff is an owner of Boar’s Head shares

and a party to the Shareholder’s Agreement.

       3.     Bischoff has purposefully established contacts within this district by,

among other things, demanding arbitration against Plaintiff in Sarasota County,

Florida. In doing so, Bischoff availed himself of the privilege of conducting activities

in this district and has sought affirmative relief against Plaintiff in this district (where

Boar’s Head maintains its principal place of business). Additionally, Bischoff is a

shareholder of Boar’s Head, and has continuously travelled to this district and

communicated with individuals in this district in his capacity as a shareholder of

Boar’s Head. Additionally, between February 27, 2020, and April 30, 2021, Bischoff

was employed by Frank Brunckhorst Co., LLC, the national distributor for the Boar’s

Head brand of products, which is also headquartered in this district.
                                             3
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 4 of 17 PageID 4




       4.     Plaintiff, who serves as a trustee of the Martin 2008 Trust, the Martin

2013 Trust, the RPM 2005 Family Trust, and the RSM 1988 Trust, is a citizen of

Florida who resides in Sarasota County, Florida.

       5.     This Court has jurisdiction over this action pursuant to 28 U.S.C.

§1332(a)(1) because Plaintiff and Bischoff are citizens of different states and the

amount in controversy exceeds $75,000, excluding attorneys’ fees, interest, and costs.

       6.     Pursuant to 28 U.S.C. § 1391, venue is proper in this district because the

events giving rise to the claims occurred in this district.

       7.     All conditions precedent to the filing of this lawsuit have been performed,

have occurred, or have been waived.

                             GENERAL ALLEGATIONS

       A.     Background Facts and the Boar’s Head Shareholder’s Agreement

       8.     Boar’s Head was founded as a family-owned and operated business, and

the Shareholder’s Agreement was executed for the purpose of preserving Boar’s Head’s

status as a family-owned and operated business for years to come.

       9.     The Shareholder’s Agreement provides that the Boar’s Head

shareholders “desire to maintain ownership and control of the Corporation among

themselves for the purpose of insuring continuity of management among themselves .

. . .” See Shareholder’s Agreement, p. 2.

       10.    The Shareholder’s Agreement addresses and governs, among other

things, the transfer of Boar’s Head shares by and between shareholders.



                                             4
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 5 of 17 PageID 5




      11.      The Shareholder’s Agreement divides Boar’s Head shareholders into two

groups: (1) the Brunckhorst family Shareholders (Group A); and (2) the Bischoff

family Shareholders (Group B). See Shareholder’s Agreement, ¶3(b).

      12.      The persons or entities to which Group B Boar’s Head shares may be

transferred are described in Section 3(b) of the Shareholder’s Agreement as follows:

               a. any other Group B Shareholder;

               b. any other member of Alvina Martin’s immediate family who is an

                 Active Employee in the business;

               c. a trust for the benefit of such Group B Shareholder or other permitted

                 transferee; or

               d. a beneficiary of the Alvina Martin 1988 Trust to whom Shares may be

                 transferred under the terms of the Trust Agreement creating such Trust

                 as in effect on the date of the Shareholder’s Agreement.

See Shareholder’s Agreement, ¶3(b).

      13.      Alvina Martin, as referenced in Section 3(b) of the Shareholder’s

Agreement, was the daughter of Boar’s Head co-founder Bruno Bischoff and the

mother of Plaintiff Robert S. Martin – a Group B shareholder.

      14.      Defendant Eric Bischoff is a nephew of Alvina Martin and a Group B

shareholder.

      15.      Robert P. Martin (“RPM”), is the son of Plaintiff, a grandson of Alvina

Martin, a great grandson of Bruno Bischoff, the beneficiary of the RPM 2005 Family

Trust, and a beneficiary of the Alvina Martin 1988 Trust.
                                            5
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 6 of 17 PageID 6




       16.      In his October 4, 2019 Notice of Arbitration, Bischoff alleged – for the

first time – that three transfers of Boar’s Head shares made by Plaintiff between 2011

and 2016 to the RPM 2005 Family Trust for the benefit of his son, RPM, were

improper under the Shareholder’s Agreement. The challenged transfers were alleged

as follows:

             a. 2011: “0.05% of Boar’s Head equity” from the “RSM 2008 Trust . . . to

                the RPM 2005 Trust.”

             b. 2013: “an additional 10% of Boar’s Head equity” from the “RSM 2008

                Trust . . . to the RPM 2005 Trust.”

             c. 2016: “an additional 5% of Boar’s Head equity” from the “RSM 2013

                Trust . . . to the RPM 2005 Trust.”

       17.      Bischoff belatedly and incorrectly objected to all three transfers by

asserting that:

                a. the “RPM 2005 Trust” was not a Group B Shareholder prior to the

                   first allegedly improper transfer in 2011;

                b. RPM, a grandson of Alvina Martin, was not a member of Alvina’s

                   “immediate family”; and

                c. the “RPM 2005 Trust” was therefore not a trust for the benefit of an

                   existing Group B Shareholder or other permitted transferee.

       18.      In his 2019 Notice of Arbitration, Bischoff ignored the fourth category of

persons or entities to whom shares of Boar’s Head could properly be transferred –

namely, a beneficiary of the Alvina Martin 1988 Trust.
                                             6
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 7 of 17 PageID 7




      19.    Based upon these untimely allegations and objections, Bischoff demands

that he be afforded the right to buy out all the shares owned by the RPM 2005 Family

Trust (representing 15.05% of Boar’s Head equity) at nominal (“book value”) cost

pursuant to Sections 3(a) and 4 of the Shareholder’s Agreement.

      B.     Unclean Hands and Laches

      20.    Bischoff’s efforts to invalidate the transfers to the RPM 2005 Family

Trust and appropriate for himself 15.05% of the shares of Boar’s Head to which he

possesses no legal entitlement is contrary to law, equity, and good conscience.

      21.    Bischoff was well aware of the 2011, 2013 and 2016 transfers to the RPM

2005 Family Trust when or shortly after they occurred, but did not challenge, object

to, raise any issue, make any demands, or assert any claims concerning those transfers

until he served his Notice of Arbitration in October 2019.

      22.    In fact, upon learning of the initial transfer of shares to the RPM 2005

Family Trust in the fall of 2011, Bischoff congratulated RPM on becoming a Boar’s

Head shareholder.

      23.    In stark contrast to the permissible transfer of shares in 2011, 2013 and

2016 to the RPM 2005 Family Trust, Bischoff (in 2012) attempted improperly to

transfer certain of his shares to his daughters (who, unlike RPM, were not “Active

Employees” in the business and were therefore ineligible to own those shares). Plaintiff

and the other Boar’s Head shareholders, including the RPM 2005 Family Trust, did

not seek to buy out Bischoff’s shares or demand that he surrender those shares by

reason of his willful breach of the Shareholder’s Agreement, but instead allowed
                                           7
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 8 of 17 PageID 8




Bischoff to retain his shares. In a 2013 agreement documenting this resolution,

Bischoff again acknowledged what he had previously acknowledged in 2011 – to wit:

that RPM, through the RPM 2005 Family Trust, was a Boar’s Head Group B

shareholder.

                            DECLARATORY JUDGMENT

       24.     Plaintiff realleges and incorporates by reference paragraphs 1 through 23

as if set forth verbatim herein.

       25.     Plaintiff seeks a declaratory judgment that the transfers of Boar’s Head

shares to the RPM 2005 Family Trust were valid and proper under the terms of the

Shareholder’s Agreement and that Bischoff has no legal or equitable right to

appropriate those shares for the benefit of himself or his designees.

       26.     Under Section 3(b) of the Shareholder’s Agreement, Group B

shareholders are permitted to transfer Boar’s Head shares to any or all of the following

transferees:

               a. any other Group B Shareholder;

               b. any other member of Alvina Martin’s immediate family who is an Active

                 Employee in the business;

               c. a trust for the benefit of such Group B Shareholder or such permitted

                 transferee; or

               d. a beneficiary of the Alvina Martin 1988 Trust to whom Shares are

                 permitted to be transferred under the terms of the Trust Agreement



                                             8
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 9 of 17 PageID 9




               creating such Trust as in effect on the date of the Shareholder’s

               Agreement.

Shareholder’s Agreement, ¶3(b) (emphases added).

      27.    On September 14, 2011, the then-serving co-trustees of the Martin 2008

Trust, including Plaintiff, transferred shares of Boar’s Head stock equal to 0.05% of

the total number of outstanding shares of the company to the RPM 2005 Family Trust

(the “2011 Transfer”).

      28.    On December 31, 2013, the then-serving co-trustees of the Martin 2008

Trust, including Plaintiff, transferred shares of Boar’s Head stock equal to 10% of the

total number of outstanding shares of the company to the RPM 2005 Family Trust

(the “2013 Transfer”).

      29.    On April 5, 2016, the then-serving co-trustees of the Martin 2013 Trust,

including Plaintiff, transferred shares of Boar’s Head stock equal to 5% of the total

number of outstanding shares of the company to the RPM 2005 Family Trust (the

“2016 Transfer”).

      30.    RPM is Plaintiff’s son, a grandchild of Alvina Martin and a great-

grandchild of Bruno Bischoff.

      31.    Since at least 2007, RPM has been an Active Employee of the Boar’s

Head business and remains so to this day.

      32.    RPM is the beneficiary of the RPM 2005 Family Trust.

      33.    The 2011, 2013 and 2016 Transfers to the RPM 2005 Family Trust were

permissible transfers in accordance with the terms of the Shareholder’s Agreement.
                                            9
     Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 10 of 17 PageID 10




      34.      RPM, and any trusts for his benefit (including, but not limited to, the

RPM 2005 Family Trust), were permitted transferees of the shares because: (1) RPM

was an immediate family member of Alvina Martin and an Active Employee of the

business; (2) RPM was a beneficiary of the Alvina Martin 1988 Trust; and (3) the 2013

and 2016 Transfers went from one Group B shareholder to another Group B

shareholder.

      35.      Apart from, and in addition to the foregoing: (1) Bischoff acquiesced to,

waived, released and/or is otherwise estopped from asserting any right to challenge

the transfers or seize for himself the shares at issue; (2) the relief Bischoff seeks would

be unconscionable and contrary to law and equity; and (3) Bischoff is barred by the

doctrines of laches and “unclean hands” from challenging the transfers or obtaining

any interest in those shares.

      36.      First, the term “immediate family,” as used in Paragraph 3(b) of the

Shareholder’s Agreement, includes the grandchildren (including RPM) and more

remote descendants of Alvina Martin.          The term “immediate family” must be

construed to include Alvina Martin’s grandchildren because, among other things, any

interpretation precluding the transfer of shares to Alvina Martin’s grandchildren would

defeat the very purpose and intent of the Shareholder’s Agreement, which was to

preserve continuity of ownership, control and management of Boar’s Head within the

families of the founders.

      37.      Consistent with this intent, the parties understood that grandchildren

were to be included within the definition of “immediate family” because, by reason of
                                            10
     Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 11 of 17 PageID 11




the inevitable passage of time, grandchildren would eventually be the only remaining

family members. To keep both ownership and management of the company within

the families, the shareholders agreed that grandchildren who were active employees

would be included within the definition of “immediate family” and thus permitted to

receive shares. A contrary finding would defeat the primary purpose of the

Shareholder’s Agreement.

      38.    Consistent with this intent, the Shareholder’s Agreement, in paragraph

15, made clear that “immediate family” included grandchildren and great

grandchildren to whom shares could be transferred under certain circumstances,

expressly acknowledging that grandchildren and great grandchildren who were or

became actively employed in the business would be eligible to receive shares.

      39.    Accordingly, because RPM was an immediate family member of Alvina

Martin who was (and remains) an active employee of the business, the 2011, 2013 and

2016 Transfers to the RPM 2005 Family Trust were permissible transfers under the

terms of the Shareholder’s Agreement.

      40.    Second, RPM, as a descendant of Plaintiff, is a beneficiary of the Alvina

Martin 1988 Trust under the terms of the Alvina Martin 1988 Trust Agreement in

effect on the date of the Shareholder’s Agreement, and thus was a permissible

transferee of Boar’s Head shares.

      41.    Accordingly, because RPM was a beneficiary of the Alvina Martin 1988

Trust to whom shares of Boar’s Head stock could be transferred, the 2011, 2013 and



                                         11
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 12 of 17 PageID 12




2016 Transfers to the RPM 2005 Family Trust were permissible transfers under the

terms of the Shareholder’s Agreement.

       42.    Third, the RPM 2005 Family Trust became a Group B shareholder

following the 2011 Transfer and, pursuant to the Shareholder’s Agreement, was

permitted to receive subsequent transfers of Boar’s Head shares.

       43.    The Boar’s Head Shareholder’s Agreement provides that it “shall be

governed by, construed and enforced in accordance with, the laws of the State of New

York without giving effect to conflict of law principles.” Shareholders Agreement, ¶

18.

       44.    The statute of limitations applicable to claims based on a written contract

is six years under New York law. See NY CPLR § 213.

       45.    A claim for breach of contract accrues at the time of the alleged breach.

       46.    The 2011 Transfer – the initial transfer of shares to the RPM 2005 Family

Trust – occurred on September 14, 2011 and, for the reasons discussed above, was

valid at its inception.

       47.    Bischoff was aware of the 2011 Transfer when or shortly after it occurred

and acknowledged and welcomed RPM as a new shareholder.

       48.    But even if the 2011 Transfer was somehow inconsistent with the

Shareholder’s Agreement (which plainly it was not), any claim by Bischoff for breach

of contract arising from that transfer would have accrued on September 14, 2011.

       49.    Under New York’s six-year statute of limitations, any challenge by

Bischoff to that transfer is time-barred after September 14, 2017.
                                           12
      Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 13 of 17 PageID 13




       50.    Bischoff did not assert any claim or cause of action based on the 2011

Transfer until he served his Notice of Arbitration on October 9, 2019, more than two

years after the limitations period had expired. Accordingly, his claim for breach of the

Shareholder’s Agreement arising from the 2011 Transfer, in addition to being without

merit, is time-barred and he is estopped from asserting any claim to the shares.

       51.    The RPM 2005 Family Trust, as a trust created for the benefit of RPM,

became a “Group B Shareholder” on September 14, 2011 under the terms of

Shareholder’s Agreement.

       52.    The Shareholder’s Agreement permits a Group B Shareholder to transfer

shares of Boar’s Head to any other Group B Shareholder. Shareholder’s Agreement,

¶ 3(b)(ii).

       53.    When the 2013 and 2016 Transfers were made, the RPM 2005 Family

Trust was already a Group B shareholder by virtue of having acquired shares pursuant

to the 2011 Transfer.

       54.    Therefore, the 2013 and 2016 Transfers to the RPM 2005 Family Trust

were permissible transfers under the terms of the Shareholder’s Agreement.

       55.    Fourth, in addition to the foregoing, the recourse that Bischoff is seeking

(i.e., the right to buy out, at book value, the shares owned by the RPM 2005 Family

Trust) is wholly unavailable to him.

       56.    Paragraph 4(a) of the Shareholder’s Agreement requires that a

shareholder who wishes to purchase any of the shares of a selling shareholder (whether



                                           13
     Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 14 of 17 PageID 14




in a voluntary or involuntary transaction) must “accept” the shares offered for sale

within 20 days of the “offer.”

       57.    Despite having received notice of the 2011, 2013 and 2016 Transfers,

Bischoff never attempted to exercise – and thus waived and is estopped from asserting

– his putative right to acquire all or a portion of the transferred shares. In fact, Bischoff

never possessed any such right in the first instance, as each transfer was valid and

permissible under the terms of the Shareholder’s Agreement.

       58.    Bischoff first asserted his claim to the RPM 2005 Family Trust shares in

his 2019 Notice of Arbitration, nearly eight years after the first transfer, six years after

the second, and three years after the third. Although he was aware of the 2011 transfer

at or shortly after the time it occurred, Bischoff failed to object at that time. Instead,

he waited until long after Plaintiff made two additional (and larger) transfers to the

RPM 2005 Family Trust to attempt to undo those transfers and seize not 0.05%, not

10.05%, but 15.05% of Boar’s Head shares to which he was not entitled.

       59.    Fifth, the relief that Bischoff seeks would effect a de facto forfeiture of an

unconscionable magnitude that has long been disfavored and rejected by the law.

       60.    Lastly, the inequity of Bischoff’s efforts to effectively seize 15.05% of the

company is perhaps most starkly highlighted by the fact that in 2012, Bischoff

transferred Boar’s Head shares to his two daughters despite the fact that neither

daughter was actively employed in the business and were thus ineligible to receive

them. Upon learning of this deliberate breach of the Shareholder’s Agreement, the

other shareholders, including Plaintiff and the RPM 2005 Family Trust, did not
                                             14
     Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 15 of 17 PageID 15




demand that Bischoff tender those shares to them at book value, but instead allowed

him to rescind the transfers and retain his shares. Yet Bischoff now seeks to force the

RPM 2005 Family Trust to relinquish its shares to him at nominal cost despite the fact

that the transfers were: (i) wholly proper; (ii) expressly permitted by the Shareholder’s

Agreement; and (iii) known to him for years.

      61.    In light of the foregoing, there is an actual and justiciable controversy

between Bischoff, Plaintiff and the RPM 2005 Family Trust as to whether the 2011,

2013 and 2016 Transfers to the RPM 2005 Family Trust were permissible transfers

under the terms of the Shareholder’s Agreement and whether Bischoff has any legal or

equitable entitlement to those transferred shares.

      62.    The antagonistic and adverse interests are before the Court by proper

process and the relief sought is not merely the rendition of legal advice by the courts

or the answer to questions propounded from curiosity.

      63.    While the Notice of Arbitration was withdrawn, without prejudice, in

2020, pursuant to an agreement among the parties to, inter alia, toll the statute of

limitations, that tolling agreement has now expired, and Bischoff has not retracted,

and continues to advance, his threats of renewed litigation and his baseless challenge

to the share transfers to the RPM 2005 Family Trust. Moreover, Bischoff expressly

agreed that this declaratory judgment action could be filed upon expiration of the

tolling agreement.

      64.    By filing the 2019 Notice of Arbitration and continuing to assert his ill-

founded claims, Bischoff has impaired Plaintiff’s and RPM’s ability to manage their
                                           15
     Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 16 of 17 PageID 16




personal affairs by creating uncertainty as to Plaintiff’s and RPM’s rights, duties,

status, and other equitable or legal relations with regard to the 2011, 2013 and 2016

Transfers to the RPM 2005 Family Trust of 15.05% of the equity of Boar’ Head.

Plaintiff, RPM and the trusts at issue are entitled to obtain a declaration that clarifies

their rights, duties and status with respect to the shares at issue and put to rest any

further claims by Bischoff with respect to those shares.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment:

       (a)    Declaring that each of the 2011, 2013 and 2016 Transfers to the RPM

2005 Family Trust was a permissible transfer to an eligible transferee under the terms

of the Shareholder’s Agreement;

       (b)    Declaring that Bischoff’s challenge to the 2011 Transfer is barred by the

applicable statute of limitations, and therefore that the 2013 and 2016 Transfers were

proper and valid for this reason as well;

       (c)    Declaring that Bischoff acquiesced to, waived, released and/or is

estopped, by the doctrine of laches and otherwise, from asserting any right to challenge

the transfers or seize for himself the shares at issue;

       (d)    Declaring that Bischoff has no legal or equitable right or entitlement to

any of the shares so transferred; and/or

       (c)    Granting Plaintiff, RPM and the RPM 2005 Family Trust such other

relief as the Court deems just and proper.




                                             16
    Case 8:21-cv-01045 Document 1 Filed 05/01/21 Page 17 of 17 PageID 17




Date: May 1, 2021                  Respectfully submitted,

                                   /s/ William J. Schifino, Jr.
                                   William J. Schifino, Jr., Esq.
                                   Florida Bar No. 564338
                                   Daniel P. Dietrich, Esq.
                                   Florida Bar No. 0934461
                                   Justin P. Bennett, Esq.
                                   Florida Bar No. 112833
                                   GUNSTER, YOAKLEY & STEWART,
                                   P.A.
                                   401 E. Jackson Street, Suite 1500
                                   Tampa, Florida 33602
                                   Telephone: (813) 228-9080
                                   Facsimile: (813) 228-6739
                                   Email: wschifino@gunster.com
                                   Email: ddietrich@gunster.com
                                   Email: jbennett@gunster.com

                                   GOLENBOCK EISEMAN ASSOR BELL
                                   & PEKSOE LLP
                                   Martin S. Hyman (Pro Hac Vice to be
                                   submitted)
                                   Matthew C. Daly (Pro Hac Vice to be
                                   submitted)
                                   711 Third Avenue, 17th Floor
                                   New York, New York 10017
                                   Telephone: (212) 907-7300
                                   Facsimile: (212) 754-0330
                                   Email: mhyman@golenbock.com
                                   Email: mdaly@golenbock.com

                                   Attorneys for Plaintiff




                                     17
